Case 3:20-cv-01925-W-KSC Document 12 Filed 12/16/20 PageID.2454 Page 1 of 2




 1 Paul A. Tyrell (Bar No. 193798)
   E-mail:      paul.tyrell@procopio.com
 2 Ryan C. Caplan (Bar No. 253037)
 3 E-mail:      ryan.caplan@procopio.com
   Jacob Kozaczuk (Bar No. 294734)
 4 E-mail:      jacob.kozaczuk@procopio.com
   PROCOPIO, CORY, HARGREAVES &
 5    SAVITCH LLP
   525 B Street, Suite 2200
 6 San Diego, CA 92101
 7 Telephone: 619.238.1900
   Facsimile: 619.235.0398
 8
   Attorneys for Nominal Defendant Snopes Media
 9 Group, Inc.
10                      UNITED STATES DISTRICT COURT
11               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
12 CHRISTOPHER RICHMOND, an                   Case No. 3:20-CV-1925-W-KSC
13 individual,
                                              NOTICE OF MOTION AND
14             Plaintiff,                     MOTION TO DISMISS THE
                                              FIRST AMENDED COMPLAINT
15 v.                                         BY NOMINAL DEFENDANT
                                              SNOPES MEDIA GROUP, INC.
16 DAVID MIKKELSON, an individual;
   BRAD WESTBROOK, an individual; and         NO ORAL ARGUMENT
17 DOE DEFENDANTS 1-10, inclusive,
                                              PURSUANT TO LOCAL RULE
18          Defendants,
                                              Date:      January 25, 2021
19                                            Dept:      3C Third Floor
     and
20                                            Judge:     Hon. Thomas J. Whelan
     SNOPES MEDIA GROUP, INC.
21
22 Nominal Defendant.
23
24
25
26
27
28
                                               NOTICE OF MOTION AND MOTION TO DISMISS
                                                         CASE NO. 20-CV-1925-W-KSC
Case 3:20-cv-01925-W-KSC Document 12 Filed 12/16/20 PageID.2455 Page 2 of 2




 1         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2         PLEASE TAKE NOTICE that on January 25, 2021, in Courtroom 3C (3rd
 3 Floor Annex), at the United States District Court for the Southern District of
 4 California, 221 West Broadway, San Diego, California 92101, Defendant Snopes
 5 Media Group, Inc. (“Snopes”) will and hereby does move this Court, before the
 6 Honorable Thomas J. Whelan, United States District Judge, for an order dismissing
 7 Claims One, Two, Three, and Four in Plaintiff Christopher Richmond (Richmond)’s
 8 Verified First Amended Complaint.
 9         Snopes brings this motion pursuant to Rules 12(b)(6) and 23.1 of the Federal
10 Rules of Civil Procedure based on the following, as more fully explained in the
11 accompanying Memorandum of Points and Authorities:
12         1.    Richmond failed to make a presuit demand on Snopes’ Board or
13 sufficiently establish that such a demand would have been futile.
14         2.    The derivative claims are barred under the doctrines of claim and issue
15 preclusion.
16         3.    Richmond is unqualified to serve as Snopes’ representative in a
17 derivative suit under Federal Rule of Civil Procedure 23.1.
18         Snopes’ motion is based on this notice and motion, the accompanying
19 memorandum of points and authorities, the request for judicial notice filed in support
20 of this motion, all filed concurrently or consecutively with this motion, all papers and
21 pleadings on file in this action, Snopes’ anticipated reply, and any argument or other
22 evidence that may be presented on its behalf at a hearing on this matter.
23   DATED: December 16, 2020                PROCOPIO, CORY, HARGREAVES &
                                               SAVITCH LLP
24
25
                                             By: /s/Jacob Kozaczuk
26                                               Paul A. Tyrell
                                                 Ryan C. Caplan
27                                               Jacob Kozaczuk
                                                 Attorneys for Nominal Defendant
28                                               Snopes Media Group, Inc.
                                               2
                                                     NOTICE OF MOTION AND MOTION TO DISMISS
                                                             CASE NO. 20-CV-1925-W-KSC
